UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1350



JUAN L. STEWARD,

                                              Plaintiff - Appellant,

          versus


THE COLONIAL WILLIAMSBURG FOUNDATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.  Henry C. Morgan, Jr.,
District Judge. (CA-01-79-4)


Submitted:   June 13, 2002                 Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juan L. Steward, Appellant Pro Se. Alexander Neal Barkus, HUNTON
& WILLIAMS, Washington, D.C.; Jeffrey Brian Hardie, HUNTON &
WILLIAMS, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Juan L. Steward appeals the district court’s order dismissing

his civil action alleging employment discrimination.        We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     See Steward v. Colonial Williamsburg Found., No.

CA-01-79-4 (E.D. Va. Mar. 20, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   2